 548309 NLRB No. 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On May 30, 1991, Administrative Law Judge Stephen J. Grossissued the attached decision. The General Counsel, Respondent, and
the Union each filed exceptions and a supporting brief. The Re-
spondent filed a supplemental brief, and the General Counsel filed
a reply brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2Subsequent to the issuance of the judge's decision, the SupremeCourt, in Lechmere, Inc. v. NLRB, 112 S.Ct. 841 (1992), held thatthe Board's accommodation analysis in Jean Country, as applied tononemployee organizational trespassing, is inconsistent with the
Court's interpretation of Sec. 7 of the Act as set forth in NLRB v.Babcock & Wilcox Co., 351 U.S. 105 (1956). The Lechmere decisiondoes not, however, disturb the Court's statement in Babcock &Wilcox, 351 U.S. at 112, that an employer's right to ``post his prop-erty against nonemployee distribution of union literature'' is limitedto circumstances in which the employer's ``notice or order does notdiscriminate against the union by allowing other distribution.'' In ap-
parent recognition of the continued viability of the disparate treat-
ment rationale for finding a denial of access to be unlawful, the
Court in Lechmere noted (fn. 1) that Lechmere consistently enforcedits [no-access] policy against, among others, the Salvation Army and
the Girl Scouts. See also Sears, Roebuck & Co. v. San Diego CountyDistrict Council of Carpenters, 436 U.S. 180, 205 (1978).3The Respondent's store and parking lot are located at the inter-section of a street and a paved thoroughfare which is an easement
from the Respondent to a neighboring lumber yard for truck access.
This easement, however, is not exclusively used by the lumber yard
or the Respondent. Members of the public often drive over it for
purposes unrelated to either business. The parking lot is unfenced,
and uncurbed sidewalks separate the lot from both the easement and
the street.4All dates are in 1988 unless otherwise noted.5The General Counsel does not attack this request that picketsleave the public property on which they stand. Accordingly, we find
no violation in this respect.Great Scot, Inc. and United Food and CommercialWorkers Union Local 954, AFL±CIO±CLC.
Case 8±CA±21382November 24, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe issues presented in this case are whether the Re-spondent violated Section 8(a)(1) of the Act by (1) de-
nying the Union access to its property by requesting
union handbillers to leave its property and by calling
the police to remove the handbillers; and (2) by main-
taining a state court trespass action against the Union.1The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.I. THEACCESSISSUE
The judge, applying the analysis set forth by theBoard in Jean Country, 291 NLRB 11 (1988), con-cluded that the Act entitled the Union to station its
handbillers on the Respondent's property near the en-
trance to the store. He therefore found that the Re-
spondent violated Section 8(a)(1) of the Act by calling
the police to remove the handbillers. The judge, how-
ever, found that the Respondent did not violate the Act
by requesting the handbillers to leave the Respondent's
property because he concluded that a mere request did
not constitute interference, restraint, or coercion.We agree with the judge that the Respondent vio-lated Section 8(a)(1) of the Act when its store manager
asked the police to remove the handbillers from the
store's property and further find, contrary to the judge,
that the Respondent violated Section 8(a)(1) by re-
questing the handbillers to leave the store's property.
As explained below, we base these findings, however,
on the Respondent's disparate treatment of union activ-
ity.2A. FactsThe facts are undisputed. The Respondent operatesa Great Scot supermarket in Port Clinton, Ohio. The
store property includes a 100-car parking lot.3The por-tion of the parking lot immediately in front of the
store's entrance is marked as a no-parking area. This
area runs for about 15 to 20 feet along the front of the
store, and customers walk through this area on their
way into and out of the store. Several vending ma-
chines are located in this area, and seasonal items,
such as firewood and gardening supplies, are often dis-
played.During the period from Friday, October 28, throughWednesday, November 2, 1988,4two members of theUnion's staff handbilled in the parking lot near the
store's entrance. Two other staff members picketed on
public property at an entrance to the parking lot. The
handbills requested customers not to shop at the Re-
spondent's nonunion store and to patronize certain
named unionized stores instead. At no time did the
handbillers block the entrance to the store. On or about
Saturday, October 29, Ronald Rutkowski, the store
manager, approached the handbillers and requested
them to leave the vicinity of the store. Rutkowski also
requested that the pickets be removed.5The handbillersand pickets refused to move. Sometime later that
weekend, Rutkowski called the police. After consulting
with Rutkowski, the police told the handbillers that the
store manager wanted them off the property. The po-
lice stated, however, that they would not act against
the handbillers without a court order.On November 2, the Respondent commenced a tres-pass action in the Court of Common Pleas, Ottawa
County, Ohio, against the Union, concurrently seeking
a temporary restraining order (T.R.O.) and a prelimi-
nary injunction. On the same date, after a hearing, the
court issued a T.R.O. prohibiting the Union from tres-
passing on the store's premises and limiting the
Union's picketing and handbilling in the vicinity of the 549GREAT SCOT, INC.6The Union also picketed and handbilled the store on two week-ends in November 1988, approximately six times in 1989, and twice
in 1990. At all times, this activity was carried out in a manner that
complied with the temporary restraining order obtained by the Re-
spondent.7In its brief, the Respondent notes that it limits access to its prem-ises to business invitees, and that no organization, regardless of pur-
pose, has ever been permitted to engage in any kind of activity on
the Respondent's property without its prior approval. However, the
record does not establish any such policy. Nor does the record sup-
port the notion that the Union would have been granted access if it
had been asked. To the contrary, the record indicates that the Re-
spondent, in deciding which organizations are permitted access, has
no set standard or policy. The store manager simply decides on his
own whether to allow a given activity. Further, there was no evi-
dence that any other organizations were denied access to the Re-
spondent's premises. Rather, it appears that the Respondent granted
access to outside individuals and organizations for a broad range of
activities, but singled out union activity for proscription.8We shall amend the judge's remedy and cease-and-desist provi-sion of his recommended Order to conform to our traditional remedy
for these violations.store to four persons on public property next to themain entrance to the parking lot.6The Union filed itsunfair labor practice charge on November 3, and
sought dismissal of the state court action on preemp-
tion grounds. By order dated December 12, the court
granted a preliminary injunction, continuing the restric-
tions imposed by the T.R.O.. The court did not address
the preemption question.On April 26, 1989, the complaint in the instant caseissued. On January 30, 1991, following waiver by both
parties of a hearing, the court issued an order convert-
ing the T.R.O. into a permanent injunction, restraining
the Union ``from trespassing on [the Respondent's]
property or otherwise interfering in any way with [the
Respondent's] business.''At all relevant times, the Respondent has permittedother organizations and individuals to use its property,
free of charge, to solicit contributions and sell items.
Each year, the Respondent allows about a half-dozen
charitable and civic organizations, such as the Port
Clinton High School Band Boosters, to use the area
near the store entrance for fund raising purposes.
These events generally occur over several days, lasting
between 3 and 6 hours each day. Along with these
nonprofit fund-raising events, the Respondent has al-
lowed individuals to use the parking lot for commer-
cial ventures. Several nonemployee food vendors were
regularly permitted access to the area in front of the
store.B. AnalysisOn these facts, we apply a ``disparate treatment''analysis, rather than the accommodation analysis used
by the judge and later rejected in Lechmere, supra. InJean Country, the Board noted its continued adherenceto the distinct analytical view that a denial of access
for Section 7 activity may constitute unlawful disparate
treatment when a property owner permits other activity
in similar circumstances. 291 NLRB at 12 fn. 3. In
D'Alessandro's, Inc., 292 NLRB 81 (1988), the Boardfound a violation of Section 8(a)(1) where the respond-
ent permitted use of its parking lot for a wide range
of commercial and charitable activity unrelated to the
operation of its store, but prohibited union activity.In the instant case, the Respondent has routinely al-lowed other organizations, both commercial and non-
profit as described above, to use its parking lot for ac-
tivity unrelated to its store. The Respondent admits
that at least six different civic organizations have used
the part of the parking lot near the store's entrance for
fund raising. These civic fundraising events occur fromtime to time throughout the year. The Respondent alsopermits at least two nonemployee food vendors to set
up portable wagons for the sale of ribs, barbecue, and
egg rolls. Although one of the food vendors purchased
some of his supplies from the Respondent, the Re-
spondent did not receive a share of the profits from ei-
ther vendor. Under these circumstances, we find that
the Respondent's conduct constituted unlawful dispar-
ate treatment of protected union activity, in violation
of Section 8(a)(1) of the Act.7We further find that the Respondent violated Section8(a)(1) of the Act by requesting the handbillers to
leave its property. The judge drew a distinction be-
tween this case in which the Respondent merely asked
the handbillers to stop their activity and prior Board
cases in which the request to stop was accompanied by
a threat, such as calling the police. We do not agree
that this is a meaningful or logical distinction. Section
8(a)(1) is not confined to coercive acts such as threats.
Rather, the Section also covers acts of interference and
restraint. In the instant case, Respondent sought to
interfere with and indeed to stop (restrain) a Section 7
activity. In these circumstances, we find an 8(a)(1) vio-
lation. In any event, we note that the Respondent's
store manager did in fact summon the police shortly
after requesting that the handbillers stop their activity,
and, in these circumstances, the store manager's re-
quest cannot be viewed in isolation from his subse-
quent conduct.8II. THELAWSUITISSUE
With regard to the Respondent's trespass action, thejudge, applying the Board's decision in Giant FoodStores, 295 NLRB 330 (1989), concluded that the Re-spondent did not violate the Act by either instituting
or maintaining its successful state court action. The
General Counsel and the Union filed exceptions, argu-
ing that the Respondent unlawfully maintained its state
court action.Subsequent to the judge's decision, the Board issuedits decision in Loehmann's Plaza, 305 NLRB 663 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
(1991), finding that once a complaint issues allegingthe unlawful exclusion of employees or union rep-
resentatives from the employer's property, any state
court action concerning the same activity is preempted
and the continued pursuit of such a lawsuit violates
Section 8(a)(1) of the Act. As noted above, on April
26, 1989, the General Counsel issued the instant com-
plaint alleging that the Respondent violated Section
8(a)(1) by interfering with the Union's peaceful
handbilling. The Respondent did not thereafter seek to
have the injunction withdrawn, and, in fact, a perma-
nent injunction was granted. We, therefore, find that
the Respondent violated Section 8(a)(1) by its contin-
ued maintenance of the state court lawsuit after the
complaint in this proceeding issued on April 26, 1989.AMENDEDREMEDYHaving found that the Respondent violated Section8(a)(1) of the Act, we shall order it to cease and desist
and take certain affirmative action that will effectuate
the policies of the Act.We shall further order the Respondent to seek tohave the injunction obtained against the Union's pick-
eting and handbilling withdrawn. In addition, in order
to place the Union in the position it would have been
in absent the Respondent's unlawful conduct, we shall
order the Respondent to make the Union whole for all
legal expenses, plus interest as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987), in-curred in the defense of the Respondent's lawsuit after
the April 26, 1989 issuance of the complaint in this
proceeding.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Great
Scot, Inc., Port Clinton, Ohio, its officers, agents, suc-
cessors, and assigns, shall1. Substitute the following for paragraph 1(a).
``(a) Discriminatorily prohibiting the representativesof United Food and Commercial Workers Union, Local
954, AFL±CIO±CLC from distributing handbills in
front of its store in Port Clinton, Ohio, by requesting
that they leave the store's premises and by calling the
police to remove them.''2. Insert the following as paragraph 1(b) and reletterthe subsequent paragraph accordingly.``(b) Prosecuting its state court lawsuit, giving effectto the permanent injunction granted by the Court of
Common Pleas, Ottawa County, Ohio, on January 30,
1991, or, after any complaint issues alleging inter-
ference with peaceful protected picketing orhandbilling, filing, or maintaining a lawsuit seeking toenjoin such protected activity.''3. Insert the following as paragraphs 2(a) and (b)and reletter the subsequent paragraphs accordingly.``(a) Seek to have the permanent injunction, de-scribed above, obtained against the Union's peaceful
handbilling, withdrawn.``(b) Reimburse the Union for all legal expenses,plus interest, incurred in the defense of the Respond-
ent's lawsuit after the April 26, 1989 issuance of the
complaint in this proceeding.''4. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for mutual aid or protection
To choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discriminatorily prohibit representa-tives of the United Food and Commercial Workers
Union, Local 954, AFL±CIO±CLC from distributing
handbills in front of our store by requesting that they
leave the store premises and calling the police to re-
move them.WEWILLNOT
prosecute our state court lawsuit, giveeffect to the permanent injunction granted by the Court
of Common Pleas, Ottawa County, Ohio, on January
30, 1991, or, after any complaint issues alleging inter-
ference with peaceful protected handbilling, filing, or
maintaining a lawsuit seeking to enjoin such protected
activity.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
seek to have the permanent injunctionagainst the Union's peaceful handbilling, as granted by
the Court of Common Pleas, Ottawa County, Ohio,
withdrawn. 551GREAT SCOT, INC.1The Union additionally picketed and handbilled the store on twoweekends in November 1988, approximately six times in 1989, and
twice in 1990 (at all such times in a manner that complied with the
T.R.O.).2The Union filed its charge on November 3, 1988. The complaintissued on April 26, 1989. Great Scot has admitted that it is an em-
ployer engaged in commerce and that the Union is a labor organiza-
tion. But the Respondent denies that it violated the Act in any re-
spect. I heard the matter in Port Clinton on January 31, 1991. The
General Counsel, the Union and the Respondent have filed briefs.WEWILL
reimburse the Union for all legal expenses,plus interest, incurred in the defense of our lawsuit to
enjoin the Union's peaceful handbilling after the April
26, 1989 issuance of the complaint in the instant pro-
ceeding.GREATSCOT, INC.Nancy Butler, Esq., for the General Counsel.J. Michael Kota, Esq. (Bricker & Eckler), of Columbus,Ohio, and Michael Cheek, Esq., of Clearwater, Florida, forthe Respondent.Joan Torzewski, Esq. (Lackey, Nusbaum, Harris, Reny &Torzewski), of Toledo, Ohio, for the Charging Party.DECISIONSTEPHENJ. GROSS, Administrative Law Judge. The Re-spondent operates a ``Great Scot'' supermarket in Port Clin-
ton, Ohio. (I will generally refer to that supermarket as ``thestore.'') During the period Friday, October 28, through
Wednesday, November 2, 1988, four members of the staff of
UFCW Local 954 (the Union), at the direction of the Union,
picketed and handbilled at the store. The two handbillers sta-
tioned themselves on the store's property, 15 feet or so from
the store's only entrance. The other two staff members, who
remained on public property, picketed next to the main ve-
hicular entrance to the store's parking lot.Sometime during the weekend of October 29±30 thestore's manager asked the handbillers and the pickets to
leave. But all four stayed where they were. (Some of the
time the Union had only one handbiller and one picket on
station. But the record does tell us exactly when the Union
had four of its agents at the store, and when it had only two
or three. In any case, for purposes of my decision the vari-
ation between two and four is inconsequential. )Later that weekend the store's management asked the PortClinton police to remove the handbillers from the store's
property. The police spoke briefly with the handbillers and
pickets but took no action against them.On November 2, the Respondent obtained a temporary re-straining order from a local court that enjoined the Union
from trespassing on the store's premises and limited the
number of pickets and handbillers that the Union could place
on public property near the store. The Union complied with
the court's order.1According to the General Counsel, the Respondent vio-lated the National Labor Relations Act (the Act) on three oc-
casions. The first was when the store manager ``refus[ed] to
permit handbilling in the area of the entrance to the store''
and when the manager ``request[ed] that the pickets and
handbillers leave the Respondent's property.'' The second
was when the store manager ``summoned the police in an ef-
fort to have the handbillers removed from the area of the en-
trance to the store.'' And the third was when Great Scotbegan, and then maintained, its court action against theUnion in respect to the handbilling and picketing.2My conclusion is that the Respondent violated Section8(a)(1) of the Act when its store manager asked the police
to remove the handbillers from the store's property but that
the Respondent did not otherwise violate the Act.The Union's ActionsPort Clinton is served by four supermarkets. The Unionrepresents the employees at two of the storesÐKroger and
Foodtown. The other twoÐIGA and Great ScotÐare not
unionized.On October 28, 1988, two persons began passing outhandbills, on behalf of the Union and at its direction, in front
of the Great Scot store. The handbills read (with capitaliza-
tion and boldface in the original):STOPPLEDGE DON'T SHOPGREAT SCOT-PORT CLINTONGreat Scot, Port Clinton, is part of a``doublebreasted'' union-busting company owned and
operated by CWC Companies, Inc. (Carrol W. Cheek),
headquartered in Findlay, Ohio. They operate, among
others, the Great Scot Supermarkets in Findlay and Fre-
mont, Ohio.The Findlay and Fremont stores are protected by aUnion Contract and have been for 20 years or more.
After many years of labor/management cooperation and
healthy growth, CWC, Inc. started getting ``seedy &
greedy.'' They decided to use profits generated by
hardworking Union members at their store in Findlay
and Fremont, and opened a non-Union, low wage Great
Scot Store in Port Clinton, as well as non-union,
Sack'N Save's in other cities.This Union buster's objective: Bust this area's wageand benefit standards and maximize profitsÐthe hell
with the rights of working men and women.We ask working men and women in Northwest Ohioto shop elsewhere until this company agrees to pay the
wage and benefit standards of our community.Please shop the Union stores in this area ... Food
Town and Kroger.Thank you,UFCW Local No. 954, AFL±CIOUnited Food & Commercial WorkersThe handbillers were wearing aprons that had printed onthem, in large lettering: 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3See also Jt. Exh. 7, in which the parties stipulated that ``theUnion's pickets were asked to leave Great Scot's premises'' by
Rutkowski.THIS COMPANY HASSUBSTANDARD TERMSOF EMPLOYMENTPUBLIC SERVICE OF UFCWLOCAL 954A diagram of the store, the surrounding property, and thelocation of the handbillers, is set out in Appendix A. As the
diagram indicates, the store fronts on a parking lot. A small
area on the parking lot about 15 to 20 feet from the entrance
to the store is marked as a no-parking area. The store's cus-
tomers invariably walk through or next to that area on the
way to entering the store and again when they leave it. The
handbillers stationed themselves in that area.At no time did the handbillers block the ingress or egressof anyone to or from the store. The handbillers were under
instructions to behave peacefully and courteously, and the
Respondent does not claim that they behaved otherwise.Most of the time the persons who did the handbilling werepaid members of the Union's staff. According to a union wit-
ness, ``we did have some volunteers from the Union stop by
on a sporadic basis.'' The ``volunteers,'' in turn, were retired
members of the Union and the like. At no time did any of
the store's employees participate in the handbilling.At the same time the handbilling began, two other personsbegan picketing the Great Scot store (again, at the Union's
direction), doing so on public property on the corner of Mon-
roe Street and Perry Street, next to the main entrance to the
parking lot. The pickets were wearing aprons with the same
markings as the handbillers'. The pickets were, like the
handbillers, members of the Union's staff or, occasionally,
volunteers.The signs the pickets carried read:GREAT SCOT/PORT CLINTONNOTICETO THEPUBLICPLEASEDON'T SHOP;THIS STORE PAYS ITS EMPLOYEES WAGES ANDFRINGE BENEFITS WHICH ARE FAR BELOWTHOSE PAID TO UNIONIZED GROCERY STOREEMPLOYEES IN THE AREA. THIS COMPANY ISATTEMPTING TO DESTROY OUR HIGHER UNIONSTANDARDS.UFCW NORTHWEST OHIOAFL±CIO±CLCUNITED FOOD AND COMMERCIAL WORKERSUNION LOCAL 954As was the case with the handbillers, the pickets did notblock ingress or egress, and no one contends that the pickets
were anything but peaceful and courteous.The Respondent's Response to the Handbilling andPicketingRonald Kutkowski is the store's manager. During theweekend of October 29±30 Rutkowski asked the handbillers
and pickets to leave the vicinity of the store. According tothe unrebutted testimony of Union Staff Member DavidSadowski, RutkowskiÐapproached us and asked us to vacate the premises to-tally. He asked us not only to remove the handbillers
but also to pull the picket off [who] was on the ease-
ment [i.e., public property] at the Monroe Street loca-
tion.3The handbillers and picket refused to move.Again according to Sadowski's unrebutted testimony, laterthat weekendÐthe police, Port Clinton Police, did approach us. Theyhad gone in and talked to the store manager and the of-
ficer involved approached me specifically, told me that
the store manager ... wanted us off the property but

he [the police officer] felt that they [the store's manage-
ment] would have to go to court in order to do this.
He advised us to be peaceful and obey the necessary
laws, regulations, et cetera. We went over it with him
and he left the area.Subsequent to that, the police cruised by on other oc-casions while we were there and we never had any fur-
ther close contact with them.The final series of events of concern to us here occurredin the Ottawa County, Ohio Court of Common Pleas.On November 2 the Respondent there began a trespass ac-tion against the Union and moved for a temporary restraining
order (T.R.O.). On that game day, after hearing argument,
the court issued a T.R.O. that prohibited the Union from tres-
passing on the store's premises and limited the Union's pick-
eting and handbilling in the vicinity of the store to four per-
sons on public property next to the main entrance to the
store's parking lot.The Ottawa County court subsequently issued a prelimi-nary injunction, embodying the same terms as the T.R.O.,
and then, on January 30, 1991, a permanent injunction.The Protected Nature of the Handbillers andPicketsActivity
The Board time after time has held that activity preciselylike the Union's here is within the protection provided by
Section 7. In Jean Country, for example, the union's agentsaskedÐpassersby to shop at ... nearby stores with similar
merchandise that had collective-bargaining relationships
with the Union. It is thus apparent that the Union's
picketing was conducted at least in part on behalf of the
unionized employees of those stores that were in com-
petition with the nonunion Jean Country store. Al-
though such conduct has lesser significance in the
scheme of Section 7 than direct organizational solicita-
tion or the protestation of unfair labor practices at the
situs of the primary employer, it is, nevertheless, under-
taken for the ``mutual aid or protection'' of employees 553GREAT SCOT, INC.4I will hereafter refer to that case simply as Jean Country.5See Best Co., 293 NLRB 845 (1989). The Board, in finding aviolation where employers prevented two union locals from
handbilling the employers' stores to protest the employer's having
remodeling work done by nonunion contractors, noted that the
unions ``believed'' that the contractors ``paid below the area stand-ards.''and is clearly protected by Section 7. (291 NLRB 11at 17 (1988).)4The Respondent argues that ``there is no evidence'' estab-lishing ``that Great Scot's Port Clinton wages and benefits
are substandard,'' and that ``there is also no evidence estab-
lishing a uniform area standard against which Great Scot's
wages and benefits can be compared.'' (Br. at 12.)I will assume, for present purposes, that if the recordshowed that the wages and benefits received by the Great
Scot employees were not ``substandard,'' then the Union's
handbilling and picketing would not be protected by Section
7. (Although, perhaps, the question ought to be whether the
Union's claims were not made in good faith.)5But it wouldappear that the burden of proof on this matter rests with the
Respondent, not was contended by the Respondent) with the
General Counsel or the Union. That is, it was up to the Re-
spondent, in order to support its contention that the Union's
activity was unprotected by reason of the untruth of the
Union's area standards claims, to prove that the remuneration
received by the store's employees was as high as that re-
ceived by the employees of the unionized Foodtown and
Kroger stores in Port Clinton. Respondent made no such
showing.The Respondent's Property InterestsAs the diagram in appendix A shows, the property inquestion is the Great Scot store itself and a 100-car parking
lot that fronts the store. (The only door for customers is in
the front of the store. Thus customersÐwhether in vehicles
or on footÐmust cross the parking lot when entering and
leaving the store.) Respondent holds a leasehold interest in
the property.It is in the Respondent's interest, of course, to attract asmany potential customers as possible to the store. The
store/parking lot arrangement is designed to do that. There
is no charge for parking on the lot. No walls of any kind
surround the property. There are numerous entrances onto the
parking lot. Respondent does not station any employees out-
side the store to ensure that persons entering the parking lot
in vehicles or on foot are in fact headed for the store. And
sometimes people with no intention of shopping at the Great
Scot store do park on the store's lot.On the other hand, the general arrangement of the parkinglot makes it clear that the lot ``belongs'' to the store (and
to a Goodyear facility that adjoins the store; I will discuss
that facility later). A sign on the lot states ``parking only for
Great Scot customers, violators will be towed.'' And from
time to time store employees do take steps to prevent the
parking lot from being used for purposes other than parking
while shopping in the store.Also, Respondent sometimes uses the lot for marketingpurposes. For example, from time to time in the summer
months the Respondent has covered part of the parking lot
with a tent and used the tented area as a kind of extensionof the store. And the Respondent routinely uses the area nextto the store itself, near the store's entrance, as a vending ma-
chine area and to display bulk items, such as firewood and
bags of peat moss.What looks much like a city street runs east to west justnorth of the store. In fact it is part of the store's leasehold
interest. But because of the appearance of that part of the
property, I will here refer to it ``Perry Street Extended'' (as
I did during the hearing). A lumberyard north of Perry Street
Extended owns an easement allowing its trucks to travel over
that part of the store's property. And on occasion members
of the public drive on Perry Street Extended for purposes un-
related to the Great Scot store. There is no barrier between
Perry Street Extended and the parking lot, and many of the
store's customers enter the parking lot via Perry Street Ex-
tended.Focusing on the area where the handbillers stationed them-selves, near the entrance to the store, that area is marked as
a no-parking area, in order to keep the area clear for cus-
tomers entering and leaving the store. Because of the no-
parking markings, the proximity of the store itself, and the
goods for sale stacked nearby, the area is self-evidently in-
tended for the sole use of Respondent's employees and per-
sons entering or leaving the store.A Goodyear retail facility adjoins the store, to the south.(Standing in the parking lot facing the front of the store, theGoodyear facility is to the left.) Goodyear subleases the
property from the Respondent. Goodyear's customers use the
same parking lot as Great Scot's. While as a matter of their
own convenience the Goodyear customers presumably tend
to park in front of that facility (rather than next to the Great
Scot store), they are not required to do so, nor are there even
any markings on the parking lot encouraging them to do so.In sum, on the one hand the Respondent possesses a ``le-gitimate'' and significant property interest in the Great Scot
store and in the parking lot. Best Co., supra. And that interestis particularly strong in respect to the area where the
handbillers stood. On the other hand the entire parking lot
(including the part near the store entrance), being designed
to be accessible and to attract the public to the store, has
``quasi-public characteristics'' (Jean Country, supra at 15).The General Counsel points to the fact that the Respond-ent routinely permits about a half-dozen charitable and civic
organizations to use the parking lot each year for fundraising
purposesÐorganizations like the Port Clinton Band Booster
Club. But those organizations invariably first obtain the store
manager's approval, the Respondent limits the duration of
each organization's use of the parking lot to a few days per
year, and in the Respondent's judgment allowing such orga-
nizations to use a portion of the parking lot for a limited pe-
riod of time enhances the attractiveness of the store to the
members of the Port Clinton community.While I recognize that in Jean Country the Board did takeinto account the property owner's willingness to allow chari-
table organizations to use the property (id. at 15), under the
circumstances present here I conclude that the Respondent's
policy of allowing charitable and civic groups limited use of
the parking lot for fundraising purposes ``does not signifi-
cantly diminish the strength of the property right asserted.''
Sentry Markets, 296 NLRB 40 (1989), enfd. 914 F.2d 113(7th Cir. 1990). 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6``[I]n all access cases our essential concern will be the degreeof impairment of the Section 7 right if access should be denied, as
it balances against the degree of impairment of the private property
right if access should be granted. We view the consideration of the
availability of reasonably effective alternative means as especially
significant in this balancing process.'' Jean Country, supra at 14.7For a case referring to the Union's success rate in passing outhandbills, see Sentry Markets, supra.8See id. at 49. (In any event the Union here did attempt, unsuc-cessfully, to deliver messages house-by-house.)The Availability to the Union of Reasonably EffectiveAlternative Means for Communicating its Messages6The majority of people who entered or left the store whilethe Union's pickets were there passed close enough to the
pickets to be able to read the signs. And just about anyone
entering the store could at least see that there were pickets
standing at the corner of Monroe and Perry Streets. (The
pickets' corner is about 200 feet from the entrance to the
store. The pickets could generally be seen from inside the
store, through the large window at the front of the store. But
large vehicles parked between the store and the corner could
interrupt the line of sight between the store and the pickets.)Since Port Clinton is a relatively small community (popu-lation: about 7000) not closely tied to any urban area, the
picketing of the Great Scot store had to have been a signifi-
cant topic of conversation among the citizens of Port Clinton.
It is thus hard to imagine that anyone heading for the store
on the days that the pickets were at the street corner next
to the store's parking lot could have come away not being
aware of the Union's position as stated on the picket signs.That means that the Union did not have to enter upon theRespondent's property to make known to its intended audi-
ence as many facts as could conveniently fit on a picket sign
or two.But the Union's handbills were not merely scaled-downversions of the picket signs. Unlike the picket signs, the
handbills claimed: that other stores were operated by the
owner of the Port Clinton Great Scot; that the employees of
those other stores have been ``protected by a union contract''
``for 20 years or more''; that the owner ``decided to use
profits generated by hardworking Union members'' at their
unionized stores ``and open a non-Union, low wage Great
Scot store in Port Clinton, as well as non-Union, Sack'n
Save's in other cities''; and that the owner's ``objective''
was to ``bust this area's wage and benefit standards and
maximize profits.'' In addition, the handbills were specific
about where the Union wanted Port Clinton supermarket cus-
tomers to shop: at the Foodtown and Kroger stores.Unlike the picket sign situation, the handbills could not beeffectively distributed anywhere but near the entrance to the
store.Safety was not the problem. The streets surrounding thestore's parking lot are not crowded, and the speed limit on
them is relatively low (25 miles per hour). Cars enter any
given entrance to the parking lot only sporadically, so that
a car's stopping at an entrance to the lot (in order for the
driver to receive a handbill) would not ordinarily affect other
vehicles. The same is true of vehicles leaving the parking lot.
Nothing about the circumstances on the public property bor-
dering on the parking lot hazards pickets or handbillers
standing there.The Union's need to station the handbillers near the storeentrance instead stems from the numerous entrances onto and
exits from the parking lot and from the fact that it is hard
to get motorists to accept handbills.As touched on earlier, and as the diagram in appendix Ashows, the parking lot is on a corner and thus bounded by
two streets (treating Perry Street Extended as though it really
were part of Perry Street). There is no curb separating the
parking lot and the streets. So vehicles and pedestrians can
enter or leave the parking lot anywhere along those streets.
Under the circumstances, the Union would have needed per-
haps a dozen handbillers on station around the perimeter of
the parking lot to be reasonably sure of having a handbiller
close to every car or pedestrian entering or leaving the park-
ing lot. And having that many handbillers near the store
would present a variety of problems, including that of en-
meshing Goodyear in the dispute between the Union and the
Respondent.Beyond that, motorists are less likely to accept handbillsthan are pedestrians.As a result of these factors, when the Union removed thehandbillers from the parking lot, in response to the court
order discussed earlier, the rate at which the Union was able
to hand out handbills plummeted.7As a last matter, the Respondent argues that other alter-natives were available to the UnionÐa ``phone bank,'' for
instance, or the use of mass media, or delivering printedmessages house-by-house in Port Clinton. But the Board has
now made it clear that those means of communication will
be considered reasonable alternatives for a union only in ex-
ceptional circumstances.8Did the Union Have the Right to Handbill Near theEntrance to the Great Scot StoreIn Tecumseh Foodland, 294 NLRB 486 (1989), the unioncrowded five handbillers into a small area near a store's en-
trance in such a way as to impede access to the store. Be-
cause the handbillers, together with the picket signs they
were carrying, presented an obstruction to entry to the store,
the Board concluded that the store owner lawfully threatened
to summon the police.But the Board made it clear that had the union limited thehandbilling ``to one or two pickets ... near the store's

doors,'' the Board would have found that the owners' threats
constituted a violation of the Act. That's becauseÐwe find that the Union's message here was primarilyintended to benefit union members employed elsewhere
but did have a potential to benefit the Respondent's
employees, that the message was directed at a diverse
population consisting of the Respondent's customers,
which was not readily identifiable, and that this audi-
ence could not reasonably be reached by direct personal
contact, telephone, or mail. We likewise agree that it
would not be reasonable to insist that the Union under-
take the burden and expense of a public media cam-
paign. Tecumseh Foodland, supra at 487.In the case before us here: (1) the Union placed a maxi-mum of two handbillers near the store entrance; (2) the
handbillers did not carry picket signs; (3) the handbillers atno time impeded anyone's access to the store; and (4) the 555GREAT SCOT, INC.9I note that in Sentry Markets, supra, the employer ``asked [thehandbilling strikers] to leave.'' Then, when they did not, the em-
ployer summoned the police. The Board's order requires the em-
ployer to cease and desist only threatening arrest, not asking the
handbillers to leave. I note also that the General Counsel's argument
on brief does not specifically contend that Kutkowski's asking the
handbillers and pickets to leave violated the Act. See G.C. Br. at 26±
27.Union had no reasonable alternative means of delivering thehandbills' message to the ``diverse population consisting of
Respondent's customers.'' And while the handbillers did im-
pinge on the Respondent's property rights, the importance of
that factor is limited by the nature of the property. Following
Tecumseh Foodland, I conclude that the Act entitled theUnion to station its handbillers on the Respondent's property
near the entrance to the Great Scot store. As for the Union's
picketing, which was always on public property and which
interfered in no respect with anyone, it obviously was pro-
tected by the Act.That, however, is not the end of the matter. What is leftis the determination of whether Respondent's actions regard-
ing the handbillers and pickets impinged on the Union's
rights.The Respondent's Efforts to Rid Itself of theHandbillers and PicketsThe Store Manager's Request That the Handbillers andPickets LeaveThe only testimony on point regarding the Respondent'scommunications with the handbillers and pickets is that the
store manager ``asked'' them to leave. (That testimony is
quoted earlier in this decision.)That raises the question of whether it is a violation of theAct for an employer merely to ask handbillers or pickets to
go awayÐeven assuming that the handbillers and pickets are
entitled to be where they are. In all of the cases on point of
which I am aware, the employer threatened the handbillers
or pickets in some way, as by threatening to call the police
(Lechmere, Inc. v. NLRB, 914 F.2d 313 (1st Cir. 1990);Thriftway Supermarket, 294 NLRB 173 (1989); W.S.
Butterfield Theatres, 292 NLRB 30 (1988)), by referring torules that purportedly precluded the Union's activity (JeanCountry, supra), or by demanding that they leave (Best Co.,293 NLRB 845 (1989); Mountain Country Food Store, 292NLRB 967 (1989); D'Alessandro's, Inc., 292 NLRB 81(1988)).All things considered, it seems to me that reasonable em-ployees would not deem themselves to be interfered with, re-
strained, or coerced in the circumstances facing the Union's
handbillers and pickets when Rutkowski asked them to leave.
I thus conclude that that asking did not violate the Act.9The Store Manager's Summoning of the PoliceAs discussed earlier, Union Staffer Sadowski testified thata police officer advised him that the store manager told the
police that he wanted the handbillers ``off the property.''
(The Respondent does not contend that the store manager did
not make that request of the police.) The police, however,
told the manager that they would not act against the
handbillers without a court order.The question here is whether the manager's summoningthe police was itself a violation of the Act, or whether there
was no violation because the police did not in fact take any
action against the handbillers.There is a Board ruling that seems on point. In W.S.
Butterfield, above, the police, called to the scene by a theatreowner, told agents of a union who were picketing on the the-
atre's property that they could remain where they were. The
Board's order in the case prohibits the respondent from ``re-
questing the ... police to remove those [union] representa-

tives.'' (W.S. Butterfield
, supra at 35.) I accordingly con-clude that by the store manager's attempt to have the Port
Clinton police remove the handbillers from the Respondent's
property, the Respondent violated Section 8(a)(1) of the Act.The court actionThe Respondent began a trespass action against the Unionon November 2, 1988, in the Ottawa County, Ohio, Court of
Common Pleas (the court). The Respondent concurrently
asked for a T.R.O. and a preliminary injunction. The court
forthwith granted the T.R.O. The order enjoined the Union
from trespassing on Great Scot's premises and limited the
Union to four ``stationary'' pickets, on public property, two
on each side of the main entrance to the Great Scot parking
lot.The next day, November 3, the Union filed its unfair laborpractice charge with the Board and immediately filed a mo-
tion with the court seeking dismissal of the state court actionon the ground that the court's jurisdiction had been pre-
empted by the filing of the charge.Three weeks later the court conducted an evidentiary hear-ing on the Respondent's motion for a preliminary injunction
and heard oral argument on the Union's motion to dismiss.
The record does not include the pleadings that the parties
submitted to the court. But the Respondent must in the very
least have asked the court to continue in force the restrictions
on the Union imposed by the T.R.O. I draw that conclusion
because on December 12, 1988, the court issued a prelimi-
nary injunction that did indeed continue in force the restric-
tions imposed by the T.R.O. The court's order did not ad-
dress the preemption question.In November 1990 the Respondent and the Union waiveda hearing on the question of whether a permanent injunction
should issue against the Union. But both parties submitted
briefs on the matter. On January 30, 1991, the court issued
an order granting Respondent's application for a permanent
injunction that converted the T.R.O. into a permanent injunc-
tion and that restrains the Union ``from trespassing on [the
Respondent's] property or otherwise interfering in any way
with [the Respondent's] business.''The Union did not file an appeal.
Giant Food Stores, 295 NLRB 330 (1989), concerns, interalia, the institution of a state court action in which the em-
ployers sought to enjoin a union's area standards picketing
of a supermarket on the property of the shopping center in
which the supermarket was located. The General Counsel
contended that the employers thereby violated Section
8(a)(1).The state court action there was still underway when theBoard considered the matter. Nonetheless the Board noted
``if the state court ultimately finds merit in the employer's
suit, the employer should also prevail before the Board be- 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''cause the filing of a meritorious lawsuit ... is not an unfair
labor practice.'' Id. at 333. In so concluding, the Board relied
chiefly on Bill Johnson's Restaurants v. NLRB, 461 U.S. 731(1983).The General Counsel asked the Board to reconsider its rul-ing in Giant Foods, as did the charging party in that case.The heart of the motions for reconsideration was the conten-
tion that the Board misapplied Bill Johnson's. As stated bythe Board's order denying motions in Giant Foods, 298NLRB 410 (1990), the contention of the General Counsel
and the charging party was thatÐBill Johnson's Restaurants ... does not apply to the
[Giant Foods] case because the state court lawsuit thatforms the basis of the alleged violation was preempted
by the Act. As support for their claim ... they cite

footnote 5 of Bill Johnson's.The Board denied the motions for reconsideration (Chair-man Stephens dissenting). Interestingly, the Board did not
deny the motions on the merits. Rather, the denials were
based on the fact that the parties had not presented those
contentions to the Board in timely fashion.I, of course, am bound by the Board's decision in GiantFoods. But as I understand the position of the General Coun-sel and the Union here, they urge me, essentially, to con-
clude that the Board would have resolved Giant Foods dif-ferently if the Board had there considered preemption matters
in general and footnote 5 of Bill Johnson's in particular.In view of the current state of the law and the facts of thiscase, however, I decline the invitation. Rather, because the
litigation in the Ottawa County Court ended with rulings in
the Respondent's favor, I follow the Board's decision in
Giant Foods and conclude that the Respondent did not vio-late the Act either by instituting or by maintaining that state
court action.Disparate TreatmentIn D'Alessandro's, Inc., 292 NLRB 81 (1988), the Boardheld that where an employer discriminatorily posts its prop-
erty against nonemployee union solicitation, a ``disparate
treatment'' analysis should be used that focuses on the re-
spondent's discriminatory conduct. The General Counsel ar-
gues that since the Respondent permitted charitable and civic
organizations to solicit on the store's property,
D'Alessandro's applies. But since my conclusions here,based on a Jean Country analysis, are at least as favorableto the General Counsel as any conclusion based on a dispar-
ate treatment analysis could be, I need not reach the question
of whether, under a disparate treatment analysis, the Re-
spondent violated the Act.THEREMEDYThe usual remedy would, essentially, require the Respond-ent to refrain from summoning the police in response to
handbilling by the Union near the entrance to the store
(where the handbillers were located when the Respondent
called the police).But the Respondent argues that the usual remedy shouldnot apply. According to the Respondent, even if a violation
of the Act is found, a proper accommodation of the Union's
protected activity, on the one hand, and Respondent's prop-erty rights, on the other, requires that the Respondent be per-mitted to demand that union representatives handbill at a lo-
cation farther from the entrance to the store. ``[T]here is no
evidence,'' the Respondent urges, ``that the location imme-
diately outside the customer entrance to the Great Scot store
represents the only location from which the union's activitycan reasonably and effectively conducted.'' (Br. at 37, em-
phasis in the original.)But as the location of the handbilling got farther from thedoors to the store, more handbillers would be needed to en-
sure that each prospective customer was offered a handbill.
And I find, based on the considerations discussed earlier, that
the Act protects the Union's effort to make an effective offer
of a handbill to each prospective customer. The better course,
it seems to me, is to permit the handbillers to use any loca-
tion on the store's parking lot that the Union chooses, but
to limit the number of handbillers to a maximum of two and
to specify that the handbillers not block egress or ingress.The Respondent also urges that if the Board's decisionturns on the Respondent's disparate treatment of the Union
relative to other organizations, then the Respondent should
be permitted to limit the duration of the handbilling. (As
noted earlier, the record shows that the store limits soliciting
on its property by charitable and civic organizations to a few
days per organization per year.) But as discussed above, my
conclusion that the Respondent violated the Act does not
hinge on a disparate treatment analysis.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, Great Scot, Inc., Clinton, Ohio, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from
(a) In the case of peaceful handbilling on the Respondent'sproperty in front of the Respondent's store in Port Clinton,
Ohio, by a maximum of two representatives of the United
Food and Commercial Workers, Local 954, who are neither
blocking ingress into or egress out of the store, asking the
police to remove such representatives from the Respondent's
property.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post in the Respondent's Port Clinton store copies ofthe attached notice marked ``Appendix B.''11Copies of thenotice, on forms provided by the Regional Director for Re-
gion 8, after being signed by the Respondent's representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous 557GREAT SCOT, INC.places, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.